DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 46, 47, 50-56, 58, and 60-69 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 46, Wang et al. (USPAPN 2019/0102044) discloses:
adding an image frame in a video stream into a first queue with a length which is the minimum number of the image frames for dynamic action detection, to obtain the first queue of partially updated image frames, the number of added image frame being less than the length of the first queue (see para [22] and fig 4, adding a single new frame into a temporal window with a length of four frames for motion classification, to obtain the temporal window with partially updated frames, wherein only the single new frame is added);
detecting a dynamic action in the first queue of partially updated image frames (see para [22] and fig 4, within the temporal window of partially updated frames, a classifier classifying a motion of an object as a classification result); and
updating an action detection result according to the dynamic action in response to the determination that the dynamic action does not match with the action detection result (see para [22] and fig 4, updating the most recent classification result with the classification result, regardless of whether the classification results match or not).
However, Wang does not disclose: determining that the dynamic action does not match with an action detection result, the action detection result comprising a previously detected action detection result; in response to the determination; wherein the action detection result comprises a static action, and adding the image frame in the video stream into the first queue, to obtain the first queue of partially updated image frames comprises: obtaining a static action in an image frame to be identified in the video stream: determining that the static action in the image frame to be identified does not match with the static action in the action detection result: and adding the image frame to be identified into the first queue in response to the determination that the static action in the image frame to be identified does not match with the static action in the action detection result, to obtain the first queue of partially updated image frames. Similar reasons apply to claims 64 and 65. Furthermore, in view of the claim amendments, the rejection under 112(b) has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668